COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  THE STATE OF TEXAS,                                             No. 08-22-00174-CR
                                                  §
                        State,                                      Appeal from the
                                                  §
  v.                                                              210th District Court
                                                  §
  CLEVY MUCHETTE NELSON,                                        of El Paso County, Texas
                                                  §
                         Appellee.                                (TC# 20210D02380)
                                                  §

                                          O R D E R

         Pending before the Court is the State’s motion for a stay of trial court proceedings

pursuant to Tex. Code Crim. Proc. Art. 44.01(e). The motion to stay is GRANTED. Accordingly,

the trial court is ordered to stay all proceedings in cause number 20210D02380, styled The State

of Texas v. Clevy Muchette Nelson, pending resolution of this appeal or further order of this Court.

       IT IS SO ORDERED this 9th day of September, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.